                                                                                                                                                                                               1-
                                                                            ··-   ---------   -   -
                                                                                                  -   -   - -------��---�- y·•

-l..-..,,
     7 -.   .                                                                                     ;
                      ;,.    .
            f- :J,,     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                   Page I of!\



                                                            UNITED STATES DISTRICT COURT
                                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                             United States of America                                                    JUDGMENT IN A CRIMINAL CASE
                                                             V.                                                          (For Offenses Committed On or After November 1, 1987)


                                      Christian Yovany Gallegos-Leyva                                                    Case Number: 3:19-mj-22858

                                                                                                                        Michael Lit
                                                                                                                        Defendant's Allor y


                        REGISTRATION NO. 86566298
                                                                                                                                                        JUL 18 2019
                       THE DEFENDANT:
                                                              f -=
                        1ZJ pleaded guilty to count(s) _1:_::o:_     m2p::::la=i=-
                                                                 C-=o=-         nt=---   _   _ __--t-£OUPcala
                                                                                                          LE R�K �s
                                                                                                                  u 0 1sKT R 1c T C:: Ou1JERT>3.WL'
                                                                                                                             - us-L::A     )l       4--
                            □
                                                                                                            "" -1: .1:g ::i: L:

                            was found guilty to count(s)                              __  __  _      BY                                 DEPI ITV

                            after a plea of not guilty.
                            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                       Title & Section                    Nature of Offense                                                                               Count Number(s)
                       8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                     I
                            □    The defendant has been found not guilty on count(s) -------------------
                            □    Count(s) ------------------ dismissed on the motion of the United States.

                                                                   IMPRISONMENT
                              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                       imprisoned for a term of:

                                                      � TIME SERVED                                              □ __________ days
                            IZl Assessment: $10 WAIVED IZl Fine: WAIVED
                            IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                            the defendant's possession at the time of arrest upon their deportation or removal.
                            □   Court recommends defendant be deported/removed with relative, __ _ ____ charged in case
                                                                                                         _ _

                            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                    Thursday, July 18, 2019

                                           "/
                                         >
                       Received � /(y'/------
                                 o=us=M�                                                                            Hb:NoRABLE F. A. GOSSETT III
                                                                                                                    UNITED STATES MAGISTRATE JUDGE


                       Clerk's Office Copy                                                                                                                          3: 19-mj-22858
